Case 1:20-cr-00059-TSE Document 105 Filed 03/25/21 Page 1 of 6 PageID# 840
                                                                                                   FILED
                                                                                              IN OPEN COURT



                                                                                         mm          5 '-02 i
                     IN THE UNITED STATES DISTRICT COURT FOR THE                         CLERK U.S. DISTRICT COURT
                                                                                           ALEXANDRIA. VIRGINIA
                             EASTERN DISTRICT OF VIRGINIA

                                   ALEXANDRIA DIVISION



 UNITED STATES OF AMERICA                                 Case No. 1:20-CR-59-TSE


                V.                                        Counts 1-5: 18 U.S.C. §§ 1343 & 2
                                                          (Wire Fraud)
 MANISH SINGH,
                                                          Count 6: 18 U.S.C. §§ 1028(a)(7)& 2
                Defendant.                                (Identity Theft)

                                                          Forfeiture Notice




                               SUPERSEDING INDICTMENT


                           March 2021 Term—^at Alexandria, Virginia

       THE GRAND JURY CHARGES THAT:


                                    Introductory Allegations


       At all times relevant to this Superseding Indictment:

       1.      The defendant, MANISH SINGH("SINGH"),owned a company called VICTOR

ROSSI and purportedly worked in the business of purchasing and selling fabrics. SINGH held

himself out as an individual with vast experience and contacts in the fabric industry.

                               The Scheme and Artifice to Defraud


       2.      From in or about summer 2016 to in or about late 2018, in the Eastern District of

Virginia and elsewhere, the Defendant, MANISH SINGH,knowingly devised and intended to

devise a scheme and artifice to defraud, and to obtain money and property by means of

materially false and fraudulent pretenses, representations, and promises.

       3.      In 2016, VICTIM 1 and VICTIM 2, a married couple who live in the Eastern

District of Virginia, entered into an agreement with SINGH to create a business that would
Case 1:20-cr-00059-TSE Document 105 Filed 03/25/21 Page 2 of 6 PageID# 841




design, purchase, and sell fabrics. VICTIM I and VICTIM 2 would provide the capital for the

business, and VICTIM 2 would be involved in the selection and design ofthe fabrics. SINGH

would contribute his expertise and contacts in the fabric industry.

       4.      From at least in or about September 2016 to at least in or about February 2018,

SINGH billed VICTIM I and VICTIM 2 for numerous fictitious expenses related to the

business, including work supposedly performed by contract employees,fabric transportation, and

purchases offabric from overseas companies.

       5.      Based on SINGH's materially false and fraudulent pretenses, representations, and

promises that he was using the money invested for start-up costs and purchases offabric from

overseas manufacturers, VICTIM 1 and VICTIM 2 gave SINGH a total of approximately

$1,264,434.36. VICTIM 1 and VICTIM 2 gave SINGH their money based on SINGH's

representations that SINGH would use that money to establish the business and make fabric

purchases of material which would ultimately be resold.

       6.      SINGH,however, did not use VICTIM I and VICTIM 2's money for purposes

related to establishing the fabric business. Instead, SINGH used their money for personal

purposes, including, among other things, to purchase tokens for tipping performers on a

livestreaming website, repay personal loans, and purchase a Lexus RX350.
Case 1:20-cr-00059-TSE Document 105 Filed 03/25/21 Page 3 of 6 PageID# 842




                                           Counts 1-5
                                          (Wire Fraud)

        7.     Paragraphs 1-6 ofthis Indictment are hereby re-alleged and incorporated as

though set forth fully herein.

        8.     On or about the following dates, for the purpose ofexecuting the above-described

scheme and artifice to defraud, and for the purpose of obtaining money and property by means of

materially false and fraudulent pretenses, representations, and promises, the Defendant,

MANISH SINGH,knowingly transmitted and caused to be transmitted by means of wire, radio,

and television communication in interstate and foreign commerce a writing, sign, signal, picture,

and sound that either originated or terminated within the Eastern District of Virginia.

Count                                              Description ofWire Cpniihunication

   1            February 13,2017                 Telephone Call from VICTIM 2 to SINGH

                                           Wire transfer from VICTIMS 1 and 2 to SINGH in the
   2               July 6,2017
                                                             amount of$60,000
                                           Wire transfer from VICTIMS 1 and 2 to SINGH in the
   3              July 25, 2017
                                                            amount of $140,000

   4             August 14,2017                   Email from SINGH to VICTIMS 1 and 2

                                           Wire transfer from VICTIMS 1 and 2 to SINGH in the
   5             October 2, 2017
                                                            amount of$162,000

(In violation of Title 18, United States Code, Sections 1343 & 2).
Case 1:20-cr-00059-TSE Document 105 Filed 03/25/21 Page 4 of 6 PageID# 843




                                             Count 6
                                         (Identity Theft)

THE GRAND JURY FURTHER CHARGES THAT:


       9.      Paragraphs 1-6 ofthis Indictment are hereby re-aileged and incorporated as

though set forth fully herein.

        10.    On or about May 10,2018,the Defendant, MANISH SINGH,knowingly

transferred, possessed, and used, without lawful authority, a means of identification of another

person, namely the name of S.C., knowing that the means of identification belonged to another

actual person, with the intent to commit, aid, and abet, and in connection with, unlawful activity

that constitutes a violation of Federal law, namely wire fraud, as alleged in paragraphs 1 through

6 ofthis Indictment.


        11.    Specifically, SINGH created a fictitious email account which he intended to

appear to be the email address of S.C.,the owner ofa fabric company. On May 10,2018, SINGH

sent an email to VICTIM 1 and VICTIM 2 from this account, which SINGH signed as S.C.,for

the purpose of concealing the fact that SINGH had not used the money invested by VICTIM 1

and VICTIM 2 in the manner agreed upon by the parties.

       (In violation of Title 18, United States Code, Sections 1028(a)(7) and 2).
Case 1:20-cr-00059-TSE Document 105 Filed 03/25/21 Page 5 of 6 PageID# 844




                                      FORFEITURE NOTICE


THE GRAND JURY FURTHER FINDS PROBABLE CAUSE THAT THE PROPERTY
DESCRIBED BELOW IS SUBJECT TO FORFEITURE:

       Pursuant to Federal Rule of Criminal Procedure 32.2(a), the Defendant, MANISH

SINGH,is hereby notified that, if convicted of an offense alleged in Counts 1-5 ofthis

Superseding Indictment, the Defendant shall forfeit to the United States, pursuant to 18 U.S.C. §

981(a)(1)(C) and 28 U.S.C. § 2461(c), his interest in any property, real or personal, constituting

or derived from proceeds obtained directly or indirectly as the result of such offense, including,

but not limited to, the following:.

       a.      2013 Lexus RX350 bearing Vehicle Identification Number
               2T2BKIBA3DC2083I5


       Pursuant to Federal Rule of Criminal Procedure 32.2(a), the Defendant, MANISH

SINGH,is hereby notified that, if convicted ofthe offense alleged in Count6 ofthis Superseding

Indictment,the Defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(2)(B),

any property constituting, or derived from, proceeds the Defendant obtained directly or indirectly

as the result of such violation.


       Pursuant to 21 U.S.C. § 853(p), MANISH SINGH shall forfeit substitute property if, by

any act or omission of MANISH SINGH,the property referenced above cannot be located upon

the exercise ofdue diligence; has been transferred, sold to, or deposited with a third party; has

been placed beyond the jurisdiction ofthe Court; has been substantially diminished in value; or

has been commingled with other property which cannot be divided without difficulty.



(In accordance with Title 18, United States Code, Sections 981(a)(1)(C) and 982(a)(2)(B); Title
28, United States Code, Section 2461(c); and Rule 32.2(a), Federal Rules of Criminal
Procedure.)
Case 1:20-cr-00059-TSE Document 105 Filed 03/25/21 Page 6 of 6 PageID# 845




                                            A TRUE BILL:


                                              l*lirsuaitt to die E-GcvemmentAct;
                                             the original ofthis page has been filed
                                                under      in ittn       OffinCi
                                            FOREPERSON OF THE GRAND JURY




        Raj Parekh
        Acting United States Attorney



  By:
        Grace L. Hill
        Heidi Boutros Gesch
        Assistant United States Attorneys
        Eastern District of Virginia
